DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The phrase “fixing means” is interpreted under 112(f) and the equivalent structure from the disclosure appears to be all of elements 4 and 5.
The phrase “supporting means” is interpreted under 112(f) and the equivalent structure from the disclosure appears to be the element 7.
The phrase “means for adjusting the height of the channel” is interpreted under 112(f) and the equivalent structure from the disclosure appears to be the elements 8 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding all of claims 1-10, the claims appear to be a direct translation from a foreign language. They are replete with structural, legal, and grammatical errors. The applicant is encouraged to make a thorough review of the entire document and correct any errors in case the following list is not comprehensive.
The following are more specific rejection statements:

In claim 1, line 6, “the walls” lacks antecedent basis.
In claim 1, line 8, it is unclear what meaning is conveyed by the word “shaped”. Is there a meaningful distinction from a fin which is ‘unshaped’?
In claim 1, lines 12 and 13, “the condensate” and “the hot air” each lack antecedent basis.
In claim 2, “said two longitudinal fins are…” is unclear. A minimum of two sets of two longitudinal fins have been introduced, one for each tube. More specificity is required, such as ‘each of said two longitudinal fins associated with each tube are…” or the like.
In claim 3, line 3, the statement “said cooling tubes are four” is indefinite. Firstly, the cooling tubes have been previously introduced as “at least two cooling tubes”. Secondly, this statement does not grammatically parse in English. For purposes of this action, the claim has been interpreted as if it read ‘said at least two cooling tubes comprise four cooling tubes…’
In claim 3, the penultimate line, “the upper level” and “the lower level” each lack antecedent basis.
In claim 4, “said wall fixing means” lacks antecedent basis and does not agree with the number of its verb (“comprise”).
In claim 11, “said U-shaped profiles” lacks antecedent basis.
Throughout the claims the word “means” is paired with verbs as if it were plural. The word “means” should take singular verbs. For example, “supporting means comprises…” This is not grammatically correct.

Claims 2-11 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaspera (EP 1,739,365) in view of Hu (US 2018/0003418).
Regarding claim 1, Gaspera teaches a wall-mounted radiant cooling device for rooms, comprising: at least two cooling tubes (32, 34) positioned on two different levels (vertically offset from each other; see Figs.) adapted for cold refrigerant to flow through (Para. [0019]); each tube comprises two longitudinal fins (46 and 48; the fins 46 and 48 of each tube are separated from each other by gaps 38, 40); fixing means (14 and 20) for mounting the cooling tubes to the outside of the walls of the rooms (56; see Fig. 3); a channel (72) is arranged parallel to and underneath the cooling tubes (see Figs.) adapted to collect condensate generated from the air (Para. [0011]); said longitudinal fins are adapted to cooperate with one another to convey condensate into the channel (the fins are aligned vertically such that condensate flowing down an upper fin will be deposited on the next lower fin for conveyance to the channel).
Gaspera does not specify that the cold refrigerant is cooled water nor does he specify anything about the choice of refrigerant whatsoever.

It would have been obvious to one of ordinary skill to utilize any known cold refrigerant in the device of Gaspera, as this choice has been explicitly left to one of ordinary skill, including chilled water as taught by Hu.

Regarding claim 2, Gaspera teaches that the two longitudinal fins of each tube (46, 48) are continuous (joined to each other by sections 44) and protrude in a diametrically opposite manner from their tube (i.e. in Fig. 1, one protrudes to the left and the other protrudes to the right of each tube 32, 34).

Regarding claim 3, Gaspera already teaches that the tubes are staggered from one another on several levels (see Fig. 1; 32 and 34 are vertically staggered from each other) with each tube oriented so that the condensate drains in a cascade by means of the longitudinal fins from the upper to lower level then to the channel (see Fig. 1).
Gaspera does not teach the use of four tubes, however, as this is a mere duplication of parts which has been held to be within the ordinary skill in the art it would have been obvious to one of ordinary skill in the art to modify the device of Gaspera to include as many tubes as required for the cooling needs of a particular installation.

Regarding claim 4, Gaspera further teaches that the fixing means comprises a plurality of plates (14) for fixing to the wall (56) and a plurality of brackets (20) transverse with respect to the cooling tubes (see Fig. 2) wherein the plates and brackets cooperate by interlocking through shape coupling (see their mating position in Fig. 1).

Regarding claim 5, Gaspera further teaches that the brackets (20) comprise shaped openings (22) which house the cooling tubes (Fig. 1) and support them at different levels spaced from one another (Fig. 1).

Regarding claim 10, a front casing (42) covers the cooling tubes (see Fig. 1).


Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaspera in view of Hu and Rigoni (US 6,321,554).

Regarding claim 6, Gaspera, as modified, teaches supporting means for the channel (12, 90) but does not teach the integration of these means with the brackets.
Rigoni teaches a system wherein the equivalent bracket (6) contains integral means (see Figs. 7-8) for mounting the condensate channel (13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the components of Gaspera (i.e. components 12 and 20) in order to reduce the number of separate components to be installed, as taught by Rigoni.



Regarding claim 8, Gaspera, as modified, further teaches that the supporting means comprises means (90) for adjusting the height of the channel (Para. [0044]-[0045]) to give the channel a predetermined slope and facilitate disposal of the condensate collected (Para. [0044]-[0045]).

Regarding claims 9 and 11, Gaspera, as modified, further teaches that the means for adjusting the height of the channel comprises: a pair of tabs projecting from the U-shaped profiles (the tabs are the thicker portions at each extremity of 90 as illustrated in Fig. 10) and a plurality of corresponding pairs of grooves (one groove for each tab, 82 and 84; Fig. 10) adapted to selectively retain the tabs (Fig. 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/                Primary Examiner, Art Unit 3763